Respectfully, I would sustain appellants' second assignment of error. I believe the trial court erred in concluding that appellants' negligence claim failed because all of her emotional injuries "related to" her physical injuries because appellants filed an affidavit stating otherwise.  Therefore, the issue of the proximate cause of Teresa Harrison's emotional damage (whether it occurred solely from her physical injuries or, instead, whether it was, in part, caused by her knowledge that her stolen service revolver was used in a murder of an innocent victim) is a factual issue which should be reserved for determination by a jury.
Accordingly, I respectfully dissent in part and concur in part with this court's decision.
McCORMAC, J., retired, of the Tenth Appellate District, assigned to active duty under authority of Section 6(C), Article IV, Ohio Constitution.